Citation Nr: 9933217	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post traumatic stress disorder (PTSD) 
from October 24, 1994 to November 7, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected PTSD from November 7, 1996 to February 
2, 1999.

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected PTSD from February 2, 1999.

4.  Entitlement to service connection for osteoarthritis of 
the cervical and lumbar spines.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for dermatitis.

7.  Entitlement to service connection for a right hand 
disorder.

8.  Entitlement to service connection for a bilateral knee 
disorder.

9.  Entitlement to service connection for an ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This appeal arose from a September 1995 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the above-
noted service connection claims.  In October 1997, the RO 
issued a decision which continued to deny the above claims, 
but which awarded service connection for PTSD.  This 
condition was assigned a 10 percent disability evaluation, 
effective December 24, 1994.  In March 1999, the RO issued a 
decision which increased the disability evaluation assigned 
to the service-connected PTSD to 30 percent, effective 
February 2, 1999.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  From October 24, 1994 to November 7, 1996, the effective 
date of the change in the regulations, the veteran's PTSD was 
manifested by subjective complaints of insomnia, night 
sweats, intrusive thoughts, avoidance of war material, 
survival guilt and a startle response, with objective 
evidence of a long-term, stable marriage and evidence that he 
was pleasant and cooperative, with some dysphoria 
(particularly when speaking of Vietnam).

2.  From November 7, 1996 to February 2, 1999, the effective 
date of the increase to 30 percent, the veteran's PTSD was 
manifested by subjective complaints of preoccupation with 
Vietnam and increased depression.

3.  From February 2, 1999, the veteran's PTSD was manifested 
by subjective complaints of frequent intrusive thoughts and 
recollections of combat, nightmares, flashbacks, isolation, 
an exaggerated startle response, lack of trust, 
hypervigilance, trouble concentrating and avoidance 
behaviors, with objective evidence of normal thought 
processes and content, no delusions or hallucinations, full 
orientation, moderately impaired short-term memory and 
concentration and a depressed mood.

4.  The veteran has not been shown by competent medical 
evidence to suffer from osteoarthritis of the cervical and 
lumbar spines, GERD, dermatitis, a right hand disorder, a 
bilateral knee disorder or an ulcer which can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
between October 24, 1994 and November 7, 1996 for the 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.132, Code 9411 (1996)

2.  The criteria for an evaluation in excess of 10 percent 
between November 7, 1996 and February 2, 1999 for the 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
between February 2, 1999 and the present for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.126, Code 9411 (1999).

4.  The appellant has not presented evidence of well grounded 
claims for service connection for osteoarthritis of the 
cervical and lumbar spines, GERD, dermatitis, a right hand 
disorder, a bilateral knee disorder or an ulcer.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased evaluation for the 
service-connected PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently 
amended, effective November 1996.  The Court has stated that 
where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A recent opinion of the 
VA Office of General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

The RO awarded service connection for PTSD in a rating action 
issued in October 1997.  He was assigned a 10 period 
evaluation using the new rating criteria from the date of the 
effective date of service connection, October 24, 1994.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the older criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.  In the instant case, it is determined that the new 
regulations will be used to evaluate the veteran's PTSD after 
November 7, 1996, as these are more favorable to the veteran.

The objective evidence of record included an examination of 
the veteran conducted by VA in January 1995.  This noted that 
he had been married for 26 years and had four children.  His 
symptoms included insomnia, waking up with night sweats and 
thinking about Vietnam, intrusive thoughts, some avoidance of 
war material, survival guilt and a marked startle response.  
He admitted to suicidal ideation in the past due to a sense 
of a foreshortened future.  The objective examination found 
that he was pleasant and cooperative.  He struggled to 
maintain a bright affect though he was clearly dysphoric at 
times when he spoke of Vietnam.  He denied a depressed mood, 
and commented that he struggled hard to fight depression.  He 
denied any current suicidal ideation.  His judgment and 
insight were good.  The diagnosis was mild to moderate PTSD.

The veteran was then seen on an outpatient basis by VA.  A 
social workers assessment performed on June 28, 1995 noted 
his complaints of difficulty sleeping.  He reported 
occasional nightmares and flashbacks, as well as more 
intrusive thoughts.  He commented that he was irritable and 
easily angered.  It was noted that his family was very 
supportive and close-knit.  He was tearful whenever he 
discussed Vietnam, which the interviewer noted appeared to be 
genuine.  He was clear, cooperative and oriented.  He was 
very pleasant and showed a lot of concern for other people.  
On July 18, 1995, he reporting having sleep problems; 
however, while he had nightmares, they did not have a Vietnam 
content, although they were violent in nature.  He stated 
that he was sometimes anxious during the day and occasionally 
felt hyper-alert.  He felt that he was having trouble with 
intrusive thoughts and memories.  On February 9, 1998, it was 
commented that he appeared to be more preoccupied with 
Vietnam and he reported more trouble with depression.  He 
also reported occasional anxiety attacks.

VA examined the veteran in February 1999.  He indicated that 
he was working full time and was still married.  His chief 
complaints were of frequent intrusive thoughts and 
recollections of combat, nightmares, flashbacks, isolation, 
avoidance behaviors, startle response, alienation, lack of 
trust, hypervigilance, trouble concentrating, loss of 
interest in pleasurable activities and depression.  The 
mental status examination noted that his thought processes 
and thought content appeared to be within normal limits.  He 
denied current delusions or hallucinations.  He had had 
suicidal ideations in the past, but reported none at the time 
of this examination.  He appeared to be able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented and his long-term memory was 
intact.  However, his short-term memory, concentration and 
judgment were moderately impaired.  His speech was normal and 
his mood was depressed.  The examiner commented that his 
symptoms appeared to be frequent and moderate in nature with 
no real period of remission in the past 12 months.  The 
diagnosis was moderate chronic PTSD.  A Global Assessment of 
Functioning (GAF) Score of 55 was assigned.  This score 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg.47 (4th ed., revised 1994).

After a careful review of the evidence of record, it is found 
that a rating in excess of 10 percent from October 24, 1994 
to November 7, 1996 is not warranted.  The objective evidence 
of record does not indicate that his PTSD resulted in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  While the 
veteran complained of insomnia, waking up with night sweats 
and thinking about Vietnam, intrusive thoughts, some 
avoidance of war material, survival guilt and a marked 
startle response, he was noted to be working full time as an 
electrician.  He also indicated a good relationship with his 
wife, to whom he had been married for 26 years.  Finally, the 
objective evidence noted that he struggled very hard to 
control his depression and was clear, cooperative and 
oriented.  This evidence does not support a finding of 
entitlement to an evaluation in excess of 10 percent from 
December 24, 1994 and November 7, 1996.

Nor does the evidence suggest that an evaluation in excess of 
10 percent is warranted from November 7, 1996 to February 2, 
1999.  This evidence, consisting of a February 1998 
outpatient record did note that he was complaining of more 
trouble with depression, as well as occasional anxiety 
attacks.  However, there was no indication that he 
experienced occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment or mild memory loss.  The objective evidence 
is insufficient to show entitlement to a 30 percent 
disability evaluation during this time period.

Finally, a review of the evidence of record does not support 
a finding of entitlement to an evaluation in excess of 30 
percent from February 2, 1999.  There was no evidence of a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech (his speech was normal); panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of both short- and long-term memory 
(although there was evidence of trouble with short-term 
memory); impaired abstract thinking (his thought processes 
were intact); disturbances of motivation and mood (although 
he was depressed).  There was also no indication that he had 
difficulty in establishing and maintaining effective work and 
social relationships.  The objective evidence showed that he 
was employed full time and was still married to his wife (he 
noted that his wife had stayed with him despite his PTSD and 
stated that he was glad that she "supported him 
emotionally").  Therefore, it is found that this evidence 
does not support a finding of entitlement to a 50 percent 
evaluation from February 2, 1999.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected between 
October 24, 1994 and November 7, 1996, against an evaluation 
in excess of 10 percent from November 7, 1996 to February 2, 
1999 and is against an evaluation in excess of 30 percent 
from February 2, 1999.


II.  Service connection for 
osteoarthritis of the cervical and lumbar 
spines, GERD, dermatitis, a right hand 
disorder, a bilateral knee disorder and 
an ulcer

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or an ulcer become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


FACTS

Osteoarthritis of the cervical and lumbar spines

The veteran's service medical records contain no complaints 
of or treatment for arthritis of the cervical or lumbar 
spines.  The August 1966 entrance examination and the 
September 1969 separation examination were both within normal 
limits.

The veteran was examined by VA in December 1994.  He stated 
that his low back would hurt if he sat or rode too long.  
During an Agent Orange examination, he reported having 
occasional neck pain and stiffness, as well as some low back 
pain.  The physical examination noted his complaints of low 
back pain, but no changes were noticed by the examiner.  The 
diagnosis was osteoarthritis of the cervical and lumbar 
spines.


GERD

The veteran's service medical records contain no complaints 
of or treatment for GERD.  The August 1966 entrance 
examination and the July 1969 separation examination were 
negative.

The veteran was examined by VA in December 1994.  He 
complained of a lot of heartburn day and night, with 
nighttime regurgitation.  He did not report any dysphagia.  
He commented that he took a great deal of Rolaids.  The 
objective examination found maybe some tenderness in the 
duodenum.  The diagnosis was GERD.


Dermatitis

The veteran's service medical records contained no complaints 
of or treatment for a skin condition.  The August 1966 
entrance examination and the September 1969 separation 
examination were within normal limits.

The veteran was examined by VA in December 1994.  The Agent 
Orange examination noted his complaints of intermittent 
blisters on the forehead and on both cheeks for the past 
twenty-five years.  He said that these blisters would itch 
and would last for about three to four days.  He stated that 
he would treat himself when he had these blisters.  He also 
reported that he had nonpainful subcutaneous nodules all over 
his body.  He indicated that these had been biopsied in the 
past and had been found to be benign.  The general medical 
examination found some seborrheic changes around the nose and 
behind his ears.  Otherwise, his skin was normal.  The 
diagnosis was seborrheic dermatitis.


Right hand disorder

The veteran's service medical records made no mention of any 
complaints of or treatment for an injury to the right hand.  
The August 1966 entrance examination and the July 1969 
separation examination were normal.

VA examined the veteran in December 1994.  He claimed that he 
had been in an accident in 1969 during which he had sustained 
an injury to the right hand.  The musculoskeletal examination 
found no disorder involving the right hand and no diagnosis 
was made.


Bilateral knee disorder

The veteran's service medical records included a normal 
entrance examination performed in August 1966.  On June 16, 
1969, he was involved in a motorcycle accident during which 
he suffered an abrasion to the left knee.  On the 20th of 
June, the abrasion was noted to be infected.  It was cleaned 
and bandaged.  No further mention was made concerning this 
injury.  The July 1969 separation examination found that his 
lower extremities were completely normal; no mention was made 
of any disorder of the knees.

The veteran was examined by VA in December 1994.  He 
complained of pain in his knees.  However, the 
musculoskeletal examination was within normal limits and no 
diagnosis was made of any knee disorders.  During a social 
work assessment conducted in June 1995, he indicated that he 
been hit with shrapnel in the left knee during service, but 
that he had turned down the Purple Heart.  He also said that 
his right knee had been hurt in a motorcycle accident and 
that his left knee had been hit with shrapnel.


Ulcer

The veteran's service medical records included the August 
1966 entrance examination, which showed his complaints of 
stomach trouble.  He noted that he had had gastritis four to 
five years ago.  There was no hematemesis or melena.  At the 
time of the examination, he was asymptomatic.  On September 
12, 1966, he reported burning in the epigastrium for one 
week.  The examination was negative.  He was given Maalox.  
No further mention was made of any stomach complaints in the 
remainder of the service medical records.  At the time of the 
July 1969 separation examination, he offered no complaints 
concerning his stomach and the examination was within normal 
limits.

VA examined the veteran in December 1994.  He indicated that 
he had been told several years ago that he had a gastric 
ulcer and had been placed on Tagamet.  However, he reported 
no abdominal symptoms at the time of the examination.  The 
physical examination noted that he weighed 210 pounds; the 
examiner commented that his nutritional state was obviously 
good.  His abdomen displayed no enlargement of any organs; 
nor were there any masses.  There was maybe some tenderness 
in the area of the duodenum.  The diagnosis was gastric ulcer 
by history.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the objective evidence indicated that 
the veteran has been diagnosed with osteoarthritis of the 
cervical and lumbar spines, GERD and seborrheic dermatitis.  
Thus, one element of the Caluza test for well groundedness, 
the existence of a current disability, has been established 
in regard to these claims.  However, there is no objective 
evidence that any of these diseases were present in service.  
Therefore, the requirement of the existence of a disease or 
injury in service has not been satisfied.  Since there is no 
evidence of a disease in service, the question of a 
relationship between his current disability and his service 
has been rendered moot.  Nor is there any suggestion that the 
veteran has presented a well grounded claim for service 
connection for osteoarthritis on a presumptive basis.  The 
evidence does not show that osteoarthritis was present to a 
compensable degree within one year of his separation; in 
fact, it was not shown until 1994, some 25 years after 
service.

In regard to the claim for service connection for a right 
hand disorder, the objective evidence does not show that any 
disability of the hand has been diagnosed.  Thus, there is no 
evidence of the existence of a current disability.  Moreover, 
there is no indication in the service medical records of any 
injury to the right hand.  Therefore, there is no evidence of 
the existence of a disease or injury in service.  Since 
neither of these elements have been established, the question 
of a relationship between a current disorder and service has 
been rendered moot.

In regard to the claims for service connection for a 
bilateral knee disorder and an ulcer, it is noted that the 
veteran did sustain an abrasion to the left knee in service 
after a motorcycle accident.  He also complained of burning 
in the epigastrium in service, although no ulcer was 
diagnosed.  In any event, it would appear that that the 
evidence does suggest an injury to the left knee and 
complaints of stomach trouble in service, thus satisfying one 
element of the Caluza test for well groundedness.  However, 
the question arises as to whether the conditions noted in 
service resulted in the development of "chronic" 
conditions.  After a careful review of the evidence of 
record, it is found that the evidence does not support a 
finding of chronicity in this case.  A review of the service 
medical records contained only one reference to treatment for 
an abrasion to the left knee and only one mention of 
epigastrium burning.  No mention was made of any trouble with 
the knees or with his stomach until 1994, several years after 
his separation from service.  The silence of these records 
argue against a finding of chronicity.  Moreover, as a 
layperson, the veteran is not competent to state that he has 
developed a chronic knee disorder or an ulcer condition, 
since such would be medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claims could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that conditions 
(left knee injury and stomach complaints) were noted in 
service, did not include evidence of continuity of 
symptomatology after service.  Since there is no evidence of 
continuity of symptomatology, the need for an opinion 
concerning a link between those symptoms and the conditions 
noted in service has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying the claims for service connection for osteoarthritis 
of the cervical and lumbar spines, GERD and dermatitis as not 
well grounded, even though the RO decisions were on the 
merits.  Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

An evaluation in excess of 10 percent from October 24, 1994 
to November 7, 1996 for the service-connected PTSD is denied.

An evaluation in excess of 10 percent from November 7,1996 to 
February 2, 1999 for the service-connected PTSD is denied.

An evaluation in excess of 30 percent from February 2, 1999 
for the service-connected PTSD is denied.

Service connection for osteoarthritis of the cervical and 
lumbar spines, GERD, dermatitis, a right hand disorder, a 
bilateral knee disorder and an ulcer is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

